Exhibit 10.5Picture 2 [cotv20180630ex105213852001.jpg]

 

 

 

 

June 6, 2018

 

Adrienne Calderone 557 Belden Hill Rd Wilton, CT 06897

 

RE: Project Rey – Retention Dear Adrienne,

We recognize that the recent activity involving a potential sale of Cotiviti
(the “Company”) may
cause concern for you. The decision to undertake this process was made after careful consideration
by the Board of Directors who believe it to be in the best interest of the
Company. The timeframe
for reaching an agreement with a buyer and working through planning activities prior to transaction
close is not definitive, and there are variables in the process that could
potentially lengthen the
timeframe. In recognition of these factors, we have developed a program to retain our critical talent
during this period of uncertainty.

 

With your execution of this letter and adherence to its terms, you will be
eligible for the following:

 

Retention Bonus

 

You will receive a one-time cash payment of $85,000, less applicable
withholdings and deductions (the “Retention Bonus”). The Retention Bonus will be
paid within fifteen (15) days after the earlier to occur of:

 

·



Nine (9) months following the transaction close date; or

·



Termination of your employment without cause, as determined by the Company.

Payment of the Retention Bonus is conditioned upon (i) your remaining an
employee of the Company or its affiliate in good standing through the date of
payment of such Retention
Bonus, (ii) your continued satisfactory performance of the tasks and responsibilities assigned
to you consistent with your position through the date of payment of such
Retention Bonus, and (iii) if the payment of your Retention Bonus is triggered
by termination of your employment without cause, your execution and
non-revocation of an effective release of claims in a form prescribed by the
Company. You will forfeit your Retention Bonus if you fail to satisfy the
foregoing conditions, as determined by the Company.

 

If the Company’s Board of Directors (the “Board”) ultimately determine not to proceed with
a transaction at this time, you are eligible to receive 50% of the Retention
Bonus. In this event, the resulting amount will be paid three (3) months
following the date on which the Board determines not to proceed with a
transaction. Such payment is conditioned upon your
remaining an employee in good standing with the Company through the date of payment.

 





--------------------------------------------------------------------------------

 

Adrienne Calderone June 6, 2018

 

 

 

You will forfeit your Retention Bonus if you fail to satisfy the foregoing
conditions, as determined by the Company.

 

Severance

 

You are currently eligible for benefits under the Company’s U.S. Severance Plan
(the “Severance Plan”), and will remain so unless one of the identified
circumstances described in the Severance Plan renders you ineligible (please
refer to the Severance Plan SPD on Benefits Central for more information).

 

Under the Severance Plan, you are eligible to receive two weeks of base pay for
each
completed year of service with the Company. Based on your current position, you are eligible
for minimum severance of 10 weeks of base pay under the Severance Plan if you experience
a severance-eligible termination.

 

In addition to your existing severance protection, if you become entitled to severance benefits
under the Severance Plan after the date hereof and within one year following the
closing of
the contemplated transaction, you will receive a severance benefit enhancement of 16 weeks
of base pay (the “Severance Enhancement”), which will be added to the weeks of
base pay to which you would otherwise be entitled under the Severance Plan.
However, in no event will the aggregate number of weeks of base pay that you
receive under the Severance Plan and Severance Enhancement exceed the 26 week
maximum stated in the Severance Plan.

 

Except as expressly modified above by the Severance Enhancement, the terms of
the Severance Plan in existence on the date hereof (and without regard to any
modification or termination of the Severance Plan after the date of this letter)
govern all determinations regarding your severance, including whether a
termination qualifies for severance, the conditions to and amount of such
severance, release requirements associated with such severance and the payment
timing of the severance.

 

Outplacement Services

 

If you experience a severance-eligible termination between the date that you
sign this letter and twelve months following transaction close, you will also be
eligible for outplacement services on terms determined by the Company. You will
be contacted by the outplacement agency in the event of such a separation. The
agency will provide you with information on this benefit.

 

In addition to the above, any unvested equity awards (e.g., Restricted Stock Units (RSUs), Stock
Options, etc.) that you hold will vest upon a change in control of Cotiviti Holdings, Inc., which we
expect will occur if a contemplated sale closes. You are encouraged to review
your equity award holdings on the E*TRADE website (www.etrade.com).

 

* * * * * *

 





--------------------------------------------------------------------------------

 

Adrienne Calderone June 6, 2018

 

 

 

All other terms and conditions of your employment will remain in effect until further notice, except
as may be specifically modified by this letter. Please note that your employment remains “at will,”
meaning either you or the Company have the right to terminate your employment
without prior notice at any time and for any reason.

 

We recognize the potential transaction raises many questions, causes uncertainty, and may distract
us from focusing on our business and customers. The elements described above are
intended to encourage you to remain with Cotiviti during this period of
uncertainty and into the future, and to continue striving towards our business
goals. I realize this is a challenging request, but the protections above should
provide you with some peace of mind should you be impacted by the transaction.
You are critical to Cotiviti during this period.

 

We request that you treat this letter and the information included herein as confidential, except that
you may discuss with your HR VP and Roger Hitt (VP-Total Rewards), or otherwise
as required or protected by applicable law.

 

This letter agreement will be governed by the laws of the State of Delaware
without reference to conflicts of laws principles and may be amended only in a
writing signed by the parties hereto. This agreement, together with the
documents referenced herein, constitutes the entire agreement between the
parties with regard to the subject matter contained herein and supersedes any
prior agreements related thereto. This agreement may be executed in
counterparts, each of which shall be deemed as an original, but all of which
together shall constitute one and the same instrument; signed copies of this
agreement may be delivered by .pdf, .jpeg or fax and will be accepted as
originals.

 

You will receive this letter via Docusign within four (4) business days after
the date of this letter.

 

Thank you,

C:\Roger\Proj Rey\Retention\Doug Signature.jpg [cotv20180630ex105213852002.jpg]

Doug Williams CEO

 





--------------------------------------------------------------------------------

 

Adrienne Calderone June 6, 2018

 

 

 

 

EMPLOYEE ACKNOWLEDGEMENT AND SIGNATURE:

I understand and agree to the terms as presented in this letter. By:  

Name: Date:  

 

Attachment: Personalized Pay and Benefits Summary

 





--------------------------------------------------------------------------------

 

 

image1.jpeg [cotv20180630ex105213852003.jpg]

 

Personalized Pay and Benefits Summary

 

 

Below is an illustration of pay and benefit values at a point in time, based on the provisions of your
letter. This summary assumes that your equity awards vest and employment
separation as of the date of this letter. This is just a reference point for
your convenience; nothing in the letter or the summary below implies that you
will be severed or made redundant in connection with the transaction.

 

 

 

Unvested Equity*:

$439,594

Retention Bonus:

$85,000

Severance Benefits:

$136,407

TOTAL:

$661,001

 

*Reflects your current unvested equity grants at an assumed price of $34 per
share. This stock price is for illustration only. Cotiviti does not make any
representations regarding the stock
price in the event a transaction is consummated, nor does Cotiviti provide any
assurances that a transaction will be consummated.
Note that the stock price in a transaction may be significantly higher or lower
than this assumed value and the value of your unvested equity would
vary correspondingly.

 

 

 

While it is not possible to remove all concerns regarding an event like the
contemplated sale of Cotiviti, we hope this summary furthers your understanding
of the potential value represented by the elements specified in this letter and
your unvested equity.



--------------------------------------------------------------------------------